Appeals from a decision and amended decision of the Workmen’s Compensation Board, filed November 28, 1972 and November 16, 1973, respectively^ holding that claimant sustained a compensable injury arising out of and in the course of his employment. The board found that claimant, a grocery store clerk, was wounded while handling a gun previously left in the store by a cus*714tomer and that the accident arose ont of and in the course of his employment. While the record discloses discrepancies between claimant’s testimony and that of Patrolman Marino, they concern matters of detail which are readily reconcilable when it is considered that the description of the accident given to the officer was made through interposition of one who was not a professional interpreter and while claimant was in severe pain. It is not likely that claimant intentionally shot himself in the back of the leg. Furthermore, since the injury was accidental, a presumption follows that it arose out of the employment. (Workmen’s Compensation Law, § 21.) The record contains no substantial evidence to the contrary. In view of the presumption and since there is substantial evidence in support of the board’s determination, its affirmance is mandated. Decisions affirmed, with costs to the Workmen’s Compensation Board. Herlihy, P. J., Staley, Jr., Sweeney, Main and Reynolds, JJ., concur.